Case 19-14151-mdc          Doc 27        Filed 12/12/19 Entered 12/13/19 15:04:46                     Desc Main
                                         Document     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE:
         Marilyn C. Paparo,
                           Debtor,                                  Chapter 7

    Bank ofAmerica, N.A.,                                           Case No.: 19-14151-mdc
                       Movant,
    vs.

    Marilyn C. Paparo,
                           Debtor / Respondent,
    and
    GARY F. SEITZ,
                           Trustee     / Respondent.


                ORDER GRANTING RELIEF FROM §362 AUTOMATIC STAY

          AND NOW, this       Mg         day   of   aﬂméa/                      ,   20   /’7   ,   it is hereby

          ORDERED that Bank of America, NA. is hereby granted relief from the automatic stay
  provided for by I U. S. C. §362 to permit Movant, its successors or assigns to take any and all action
                  1


  necessary to enforce its rights as determined by state and/or other applicable law with regald to the real
  property known as and located at 7260 Columbia Rd Saint Matthews SC 29135— 796;                      “MW/ﬂ
                                                                                                        ﬁrms aft/1W
          ORDERED that Movant shall be permitted to communicate with the Debtor and Debtor             s
                                                                                                           #51:“      E


  counsel to the extent necessary to comply with applicable non—bankruptcy law; and it is further

          ORDERED that this Order is binding and effective despite any conversion of this bankruptcy
                                     of Title 11 of the United States Code.
  case to a case under any other chapter



                                                       BY THE COURT:


                                                       WWW”
                                                       Ma‘gﬁline D. Coleman
                                                                                aft/7......—
                                   .                   Chier.S.   Bankruptcy Judge
  cc:     Andrew M. Lubin, Esqulre
          Stanley E. Luongo, In, Esquire
          Gary F. Seitz, Trustee
          Marilyn C. Paparo
